In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County,. entered March 12, 1968 in favor of defendant upon the trial court’s dismissal of the complaint at the *814end of plaintiff’s ease upon a jury trial. Judgment affirmed, with costs. “ While under some circumstances a glass door exit may be constructed or maintained in a manner so as to constitute negligence (see Shannon v. Broadway & 41st St. Corp., 272 App. Div. 1029, affd. 298 N. Y. 589), in the instant case there was a complete absence of proof of negligence on the part of defendant. There was no evidence offered to show faulty construction or improper maintenance” (Luciano v. Mapart, Inc., 14 A D 2d 843, mot. for lv. to app. den. 11 N Y 2d 642; see, also, Gardino v. Barney Co., 17 A D 2d 895; cf. Lockwood v. Proctor, 21 A D 2d 686). Accordingly, it was proper to dismiss the complaint, especially in light of the rule that a plaintiff is bound to see what by the proper use of his senses he might have seen (Weigand v. United Traction Co., 221 N. Y. 39, 42; see, also, Cooper v. Scharf, 11 A D 2d 101). Rabin, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.